Citation Nr: 1412304	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2008.  In September 2012, the veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  In November 2012, the Board reopened a previously denied claim for service connection for a back disorder, and remanded the reopened claim of service connection for a back disorder for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

Also in that decision, the Board dismissed the issue of service connection for a hip/leg disorder, because the claim was withdrawn at the Veteran's September 2012 hearing.  See 20.204(b) (2012) (appeals may be withdrawn on the record at a hearing).  Therefore, the inclusion of this issue in the January 2013 supplemental statement of the case was in error.  

FINDINGS OF FACT

1.  Scoliosis pre-existed service and did not undergo an increase in severity in service.

2.  Additional back disabilities, including degenerative spondylosis with facet arthropathy and spinal stenosis, and degenerative disc disease, were first shown many years after service and are not related to any in-service events.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in June 2008, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice requirements have been satisfied.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The service department has stated that there are no additional service treatment records available.  A VA examination was provided in December 2012, pursuant to the November 2012 Board remand, and deficiencies in that examination were addressed in an expert medical opinion from a Veterans Heath Administration (VHA) specialist completed in October 2013.  Taken together with the other evidence of record, the opinion provides an adequate basis for the Board to decide this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) ("An adequate medical report must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.")  Here, there are no contrary medical reports.  Moreover, there was substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

At the September 2012 hearing, the Veterans Law Judge discussed the elements required for a service connection claim, including the elements found to be missing in the rating decision on appeal.  The Veteran's symptoms and account of his injury were discussed in detail.  The case was remanded to obtain additional information.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service treatment records demonstrate that, on the Veteran's entrance examination in July 1951, although physical examination of the spine was normal, a routine chest X-ray disclosed scoliosis.  The medical officer determined that he had right dorsal scoliosis, not considered disqualifying for service.  The physical profile (PULHES) at entrance was "1" for all categories, signifying a high level of fitness.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 [high level of fitness] to 4 [medical condition or physical defect that is below the level of medical fitness required for retention in the military service].  The "P" stands for "physical capacity or stamina," and the "U" indicates "upper extremities," including the back.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); see generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.

Service treatment records show that in August 1952, the Veteran complained of back pain associated with restriction of movement for about two months.  A consultation at the U.S. Naval Hospital at Portsmouth, Virginia, recommended hospitalization.  Thus, he was transferred to the hospital for treatment, with a diagnosis of scoliosis, cause unknown, not existing before enlistment.  

On entry to the hospital, the Veteran's chief complaint was noted to be a dull, aching pain in the right upper dorsal paravertebral muscles, as well as minimal ache in the upper left lumbar paravertebral muscles of eight years duration.  The Veteran stated that he had been aware for eight years that he had scoliosis and aches as noted.  The pain had become slightly more severe since June 1952.  

It was specifically noted that there was "no known trauma" to the Veteran's back except for a direct blow to the thoracolumbar spine two years earlier, which did not alter his complaints. 

Upon admission, physical examination revealed a prominence of the right shoulder and scapula noted even through the Veteran's uniform.  There was a scoliosis convexity to the right involving T2 to T9 with the apex at T4 of 15 degrees, and a scoliosis convexity to the left involving T12 to L4 with an apex at L3 of 15 degrees.  On forward flexion, he listed to the left.  The lumbar curve was corrected but the thoracic curve was still present.  There was some right dorsal roto scoliosis accentuated by forward bending.  The Veteran could forward flex to only 45 degrees and then complained of an ache in the right thoracic paravertebral muscles and had a left list; left lateral bending of 50 degrees; and right lateral bending and extension was full.  There was no back muscle spasm or tenderness.  

X-rays of the lumbosacral spine did not show any significant bony abnormality.  X-rays of the thoracic spine showed a rather marked scoliosis to the right in the mid thoracic area.  The impression was thoracic roto scoliosis to the right.

The Veteran's treatment in the hospital consisted of one week of flat bed rest and diathermy to the back.  He was also started on hyperextension back exercises.  At the time of the Medical Board review on August 26, 1952, the Veteran was fully ambulatory.  There had been no change in his physical findings from those of entry.  It was the opinion of the Medical Board that the Veteran had a thoracic roto scoliosis of the idiopathic type probably of congenital origin which existed prior to his entry into the service and it was felt that he was not fit for the arduous duties of military service.  It was recommended that he be discharged from the U.S. Navy.  The final diagnosis was idiopathic thoracic scoliosis, which was not incurred in the line of duty, which existed prior to enlistment, and which was not aggravated by service.  His physical profile serial (PULHES) was "2" for the category "P" (physical capacity or stamina), signifying the presence of minimally significant organic defect, and "4" for the category "U" (upper extremities, including the back), which, as noted above, meant he did not meet the standards of medical fitness for retention in the military service.  The Veteran was discharged from service on September 19, 1952, after 45 days of hospitalization.  

In his initial claim, filed in October 1952, he claimed service connection for scoliosis; he did not mention any in-service injury.

In a March 1955 statement submitted with a claim to reopen for service connection for a back condition, the Veteran stated that, in April 1952, while he was stationed at Norfolk, Virginia, he spent one full day loading weighted ammunition from a barge onto a ship and that his back was very sore for two days afterward.  From then on, he got sharp shooting pains up his spine and also had stiffness.  He further stated that, in June 1952, the condition became so bad that he was put in the Naval Hospital in Portsmouth, Virginia for 12 weeks. Hospital treatment consisted of exercises, diathermy, heat and X-rays.  He said that his condition was diagnosed as scoliosis.  He stated his back pain had persisted since his discharge.  

Several lay statements received in May 1955 attested to the writers' observations of the Veteran's activities prior to service, with no indication of back pain or complaints.  One of these statements also noted that the Veteran complained of back pain after his return from service.  Also in May 1955, Dr. V. Manley wrote that he had treated the Veteran for backache and scoliosis in October 1952, and that he had advised a brace and physical therapy in January 1955.  In a claim dated in December 1979, the Veteran reported having received treatment for back pain during the 1950's and up to December 1963.  

Records from J. Sklar, M.D., dated from February 1987 to April 1995 show the Veteran's treatment by an orthopedic surgeon for cervical spine and then shoulder conditions until June 1989, when the Veteran was seen for acute low back pain.  It had come on suddenly about 5 or 6 days earlier.  The Veteran reported he had never had an episode like this before. Physical examination showed that he was acutely in spasm and bent over to the right side.  He had a scoliosis apparent and noted that he had a history of this for many years.  X-rays showed that he was acutely listing to the right side and had lumbar spondylosis at L4 without spondylolisthesis.  

In October 1990, he stated that he had been recently bending over, and felt a snap and sudden onset of pain radiating down the right lower extremity.  He had marked tenderness with range of motion since that time.  On examination he had right scapular winging and marked rotary scoliosis, as well as marked spasm in the lumbar spine.  X-rays showed rotary scoliosis.  The assessment was acute low back strain, rule out herniated disc.  By November 1990, he was doing well and had minimal complaints.  However, in April 1991, he returned for low back discomfort, similar to what was in the chart.  The impression was persistent low back pain.  In May 1991, he was still having low back pain, worsened with bending.  He had been taking two Advils at a time.  On examination, he was listing and moved stiffly.  He was given an injection of Decadron.  He was next seen in March 1994, complaint of low back pain, which had been treated successfully in the past.  In February 1995, he had a new complaint of a 2-month increasingly severe episode of pain in the upper back, mid back and low back.  He was noted to have scoliosis and discogenic cervical pain.  X-rays showed a right thoracic scoliosis.  

Records of treatment at a Pain Management Center from July 2004 to September 2009 show that beginning in August 2005, his complaints included back pain.  

A magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine was conducted in October 2005, and revealed lumbar levoscoliosis "associated with" marked bilateral facet arthrosis at L4-5 with grade I degenerative anterior spondylolisthesis at this level associated with marked central canal and bilateral lateral recess and neural foraminal compromise, left more than right.  Milder abnormalities including disc bulging and central canal narrowing were present in other lumbosacral discs.  Subsequent MRI scans of the Veteran's lumbar spine in February 2007 and March 2008 demonstrated disc herniation, degenerative changes, and foraminal and central canal stenosis involving the lumbar spine.  

In April 2008, the Veteran was seen for a neurosurgery consult.  At that time, he reported a 5-year history of constant severe low back pain, radiating into the lower extremities.  He underwent interspinous process decompression of L4-5 later that month, for L4-5 stenosis.  Follow-up treatment records include a May 2008 X-ray report which showed moderate levoscoliosis, Grade I spondylolisthesis at L4-5, and postoperative changes and degenerative changes.  The most recent treatment records from 2009 show a diagnosis of lumbar degenerative disc disease with facet syndrome, as well as a thoracolumbar spine scoliosis with convexity to the right side.

In written arguments accompanying the Veteran's substantive appeal received in January 2012, the Veteran said that recurrent back symptoms had occurred since his discharge from service.  He said that he sustained a back injury during a general quarters drill when he fell over an open hatch.  He points to the length of his in-service hospitalization as evidence of injury.  He claims that his report of the injury was ignored by the naval medical personnel.  He states that his injury was aggravated, and has continued to worsen over the years.  

At his Travel Board hearing in September 2012, the Veteran said that he was aware when he entered service that he had scoliosis of the spine and that he had experienced back pain prior to his entry into service. However, he also testified that he had no problems in basic training or performing his duties as gunner mate until he injured his back when he fell or tripped over an open hatch during a general quarters drill.  He stated that, after that injury, he went to sick call and then was sent to the hospital where he stayed for approximately seven weeks until he was discharged due to disability. He testified at his hearing that after service he continued to have back pain that he self-treated with Advil until it became too much to bear and he sought treatment in 1987 and that since then his condition has gotten progressively worse. He contends that, although he may have had scoliosis prior to entering service, it was aggravated during service by this injury to his back.  

On a VA examination in December 2012, the Veteran was diagnosed as having scoliosis, diagnosed in 1952, and lumbar spondylosis, disc disease, and spinal stenosis, diagnosed in 2008.  The examiner stated that diagnostic tests had resulted in diagnoses of lumbar spinal stenosis, lumbar spondylosis, lumbar disc herniation at L1 through L5, kyphosis and severe scoliosis.
The examiner concluded that it was less likely than not that scoliosis was incurred in or caused by the claimed in-service injury.  The examiner explained that there was no evidence to suggest that the scoliosis progressed in severity during service.  There were no pre and post injury spine films that were compared.  The hospital summary stated that a congenital scoliosis was present on the spine films after admission on August 5, 1952.  There was no spine fracture documented.  A contusion was the likely diagnosis.

The examiner concluded that the other lumbar spine disorders were less likely than not incurred in or caused by the "claimed in-serve injury, event, or illness."  The examiner explained that scoliosis does not cause lumbar spondylosis, lumbar disc disease, or lumbar spinal stenosis diagnosed in 2008, 56 years after the time of the diagnosis of scoliosis.  In addition, the examiner said that lumbar disc disease, lumbar spondylosis and spinal stenosis were generally regarded as degenerative diseases.  His X-rays in 1952, after his back injury, revealed the pre-existing scoliosis with no other bony abnormalities.  Literature reviewed failed to reveal scoliosis as a cause of lumbar disc disease, lumbar spondylosis or spinal stenosis especially 56 years after his injury.  Conversely, reviewing the three diseases failed to report scoliosis as a cause.  

On a VHA opinion obtained in August 2013, the physician stated he had conducted a detailed and extensive review of the submitted medical records, and had conducted a review of the medical literature as it pertained to the natural history of adolescent idiopathic lumbar scoliosis.  His opinion was also based on his experience and understanding accrued over the past 33 year as a practicing neurosurgeon.  He opined that it was more likely than not that the Veteran's scoliosis noted on entry in service did not worsen during his time of service.  He explained that scoliosis is a slowly progressive disorder and the subsequent associated degenerative changes of the lumbar spine take many years to evolve.  He attached supportive medical abstracts.  While the records clearly note a history of two events of exacerbation of back pain, the Veteran's physical examination findings were most consistent with lumbar sprain and/or strain, a condition characterized by muscle spasm and tenderness without neurologic deficits and for which he received the appropriate standard of care for the time of hospitalization for bed rest, muscle relaxants and physical therapy.  It was very doubtful that there was any progression in his scoliosis during this 15 month period, but if there was, it was undoubtedly related to the natural progression of the disorder.  It was inconceivable that the two historic events could have exacerbated the rate of progression of the pre-existing scoliosis.

He also opined that it was far more likely than not that the subsequent disorders of the lumbar spine, i.e., degenerative spondylosis with facet arthropathy and spinal stenosis, that were made apparent by MRI, were caused and aggravated by scoliosis.  He opined that the aforementioned disorders of the lumbar spine were not related to injury sustained in service but rather to the natural history of scoliosis.  

In an October 2013 addendum, the physician clarified that a diagnosis of lumbar sprain/strain referred to a transient disorder of the musculature of the low back.  As such, it is highly unlikely that the lumbar sprain/strain was related to the subsequent disorders of the lumbar spine.  It was highly unlikely that the lumbar sprain/strain was an underlying cause or aggravating factor in the development of post-service disabilities of the lumbar spine.  There was no evidence to suggest any residuals of the lumbar sprain/strain, nor would one expect there to be any, because a lumbar sprain/strain is a transient condition of the low back musculature and not a condition of the bony or disc components of the lumbar spine.  

III.  Analysis

The Veteran claims service connection for a back disability.  He contends that he injured his back during service, was hospitalized for treatment of the back condition for over 6 weeks, and was then discharged from service due to his back condition.  He states that his back disability has continued to progress since service.  He argues that although he may have had scoliosis prior to service, it was aggravated by his in-service injury.  

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

A pre-existing injury or disease is said to have been aggravated during active service if it underwent a permanent increase in disability beyond the natural progress of the disease or injury.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The burden of proof lies with the claimant to show that the disability increased in severity during service.  Id. at 174.  Only then is the presumption of aggravation triggered, shifting the burden to the government; such burden to be met by a showing of clear and unmistakable evidence that the increase was not beyond its natural progression. Id.   

The Veteran contends that his pre-existing back condition increased in severity during service.  He argues that the increase in the PULHES for the back from 1 on entrance to 4 at discharge is evidence that the condition worsened during service.  A temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  In this regard, the same medical board that assessed him at level 4 for the PULHES category U also concluded that that the condition existed prior to service, and did not increase in severity during service.  

The VHA physician concluded that scoliosis did not increase in severity during service.  The Veteran, through his representative, argues that this opinion is deficient.  He states that Dr. Lister, the author of the VHA opinion, determined that there was no increase in the scoliosis during service, but failed to discuss the fact that at entrance there were no complaints and only an incidental finding of scoliosis on x-ray, yet, slightly less than 15 months later the condition was visible even through the veteran's uniform, and he was noted to be unable to serve out his military commitments.  However, although Dr. Lister did not explicitly comment on the prominence of the right shoulder and scapula visible through the uniform, he did state that the Veteran's findings were most consistent with lumbar sprain and/or strain.  He further stated that a lumbar sprain/strain is a transient condition of the low back musculature and not a condition of the bony or disc components of the lumbar spine.  Dr. Lister also stated that scoliosis is a slowly progressive disorder.  

The Veteran also argues that the characterization of scoliosis as a slowly progressive disorder is inconsistent with the doctor's statement that if there was any progression in his scoliosis during service, it was undoubtedly related to the natural progression of the disorder.  However, Dr. Lister stated that scoliosis was slowly progressive, not that it did not progress at all.  Moreover, he attributed the symptoms in service to a superimposed lumbar strain/sprain, which he stated was a transient condition, and not to an increase in the severity of scoliosis.  

The Veteran states, in connection with current claim, that he injured his back in service during a general quarters drill when he fell/tripped over or in a hatch.  The available service treatment records, however, do not corroborate this alleged injury.  Instead, they state that the Veteran reported a history of back pain for about two months, and that he denied any direct injury to his back while in service.  In a statement attached to his VA Form 9, the Veteran explained, with regard to the lack of notation in his service treatment records, that the medical personnel ignored his report of the injury.  

In contrast to his current allegations regarding an in-service injury, in a March 1955 statement submitted in conjunction with a claim to reopen for service connection for a back condition, the Veteran stated that, in April 1952, while he was stationed at Norfolk, Virginia, he spent one full day loading weighted ammunition from a barge onto a ship and that his back was very sore for two days afterward.  From then on, he got sharp shooting pains up his spine and also had stiffness.  He further stated that, in June 1952, the condition became so bad that he was put in the Naval Hospital in Portsmouth, Virginia for 12 weeks.  He said that his condition was diagnosed as scoliosis.  Again, this injury was not reported in the service treatment records.  

The author of the VHA opinion, as well as the Veteran's representative, have construed these injury reports as depicting two separate injuries.  However, in fact, in each situation, separated by over 50 years, the Veteran reported only one injury, but they were clearly separate injuries being reported.  As such, they are inconsistent.  Taken together with the absence of any report of injury during service, the Board finds that, insofar as he claims to have injured his back in service, his statements are not credible.  Most significantly, there is no explanation for his failure to report any such injuries when he was being treated for back pain in service, and the treatment providers were trying to find out the cause of his symptoms.  Instead, it was specifically noted that he had no It was specifically noted that there was "no known trauma" to the Veteran's back except for a direct blow to the thoracolumbar spine two years earlier, i.e., before service.  The Board finds this history, made at the time when the cause of the Veteran's complaints was being evaluated, to be highly probative.  The Veteran states that he did in fact mention his shipboard injury in service, but the Board finds the service treatment records, specifically noting no history of in-service injury, to be more probative.  

Furthermore, he did not report any in-service injury or trauma in his original claim filed in October 1952.  He did report an injury when attempting to reopen his claim in 1955, but, again, this reported injury is inconsistent with the purported in-service injury as reported in connection with the current claim.  

There are no post-service medical records of treatment for a back condition on file dated between 1955 and 1989.  Although the Veteran states that he treated himself with over-the-counter medication during that time until the pain became too much to bear, records from J. Sklar, M.D., dated from February 1987 to April 1995, first, do not show any complaints of low or mid back pain until he had already been treated for other orthopedic conditions for over two years.  The Board does not find it credible that he would have failed to mention his low or mid back pain during this period, when he was already seeking treatment for orthopedic conditions in the neck and shoulders.  

Moreover, when first seen, in June 1989, the Veteran was seen for acute low back pain, which had come on suddenly about 5 or 6 days earlier.  No history of service onset reported; instead, the Veteran reported he had never had an episode like that before. Physical examination showed that he was acutely in spasm and bent over to the right side.  He did have a scoliosis apparent at that time, which he said had been present for many years, but no mention of his military service as associated with onset or worsening was noted.  

His subsequent treatment in the 1990's also failed to relate a history extending to service.  Records next show at a Pain Management Center from July 2004 to September 2009; again, he received treatment for over a year before mentioning back pain in August 2005.  In April 2008, the Veteran was seen for a neurosurgery consult.  At that time, he reported a 5-year history of constant severe low back pain, radiating into the lower extremities.  Again, no history relating back to service, or of in-service injury, was reported.  

In view of the absence of any mention of an in-service injury during service, or after service in any records of treatment pertaining to his back dated from 1987 to 2009, the Board finds that the Veteran's reports of in-service injury are not credible.  It should be noted that the credibility, as used here, is a characteristic of the evidence, and not the same thing as honesty, which is a character trait of the witness.  In this regard, an honest witness may nevertheless be mistaken.  Instead, the Board must assess the reliability of the evidence for establishing true, relevant facts.  The Veteran is attempting to recollect events which occurred many decades earlier, and neither the evidence recorded during service nor the pertinent medical treatment after service provides any support for his assertions.  Instead, they tend to contradict his assertions by failing to mention any in-service history on the occasions when a history was being obtained, and, hence, such history would be expected to be reported.  

Moreover, there is also the question of competence.  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay assertions o not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has had scoliosis since before service, and he stated both in service and at his 2012 Board hearing that he had some back pain prior to service.  However, he now has additional back disabilities, including degenerative spondylosis with facet arthropathy and spinal stenosis, and degenerative disc disease.  Given these various conditions, as a layperson, he is not competent either to identify the specific disorder causing the back pain, or to identify the cause of his various back conditions.  

Both the VA examiner in December 2012 and the VHA physician in August and October 2013 concluded that scoliosis did not increase in severity during service, and that the subsequently shown disorders were not related to service.  

The VHA physician's conclusions are also more consistent with the post-service evidence, which, as discussed above, show that, after a gap of more than 30 years, the Veteran was seen in 1989 for acute low back pain that had come on suddenly about 5 or 6 days earlier.  Dr. Lister also concluded that the Veteran's current degenerative low back disabilities were not due to any events which occurred in service, but were most likely due to scoliosis.  Although this contradicts the December 2012 VA examiner's opinion that scoliosis did not cause the later developing degenerative conditions, the examiner also found that scoliosis did not increase in severity in service, and that the other conditions were not related to service.  

In sum, the Veteran had pre-existing scoliosis, which was symptomatic at times before service, and has remained so after service.  Although the Board finds that the post-service reports of in-service injury are outweighed by the other evidence of record, including service treatment records, even if he sustained injuries in service, the only medical opinion addressing the matter found that the injuries did not result in an increase in the severity of scoliosis.  Thus, there was no increase in the severity of scoliosis during service, and the presumption of aggravation does not apply.  The physician concluded that the in-service symptoms were most likely lumbar sprain/strain, which was a transient condition, unrelated to any post-service chronic back conditions.  In this regard, the Board notes that service treatment records show that the Veteran's in-service began about two months before his hospitalization, as opposed to a gradual progression of symptomatology throughout service.  Moreover, continuity of symptomatology is not established for the degenerative conditions, in view of the histories reported beginning in 1989 in the medical records.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Finally, there is no medical opinion showing an increase in severity of scoliosis during service, nor is there a medical opinion associating his other current back conditions with service.  Therefore, the weight of the evidence is against the claim.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a back disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


